        Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 1 of 46




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER CLIFFORD and CHASE
WILLIAMS, individually and on behalf of all others
similarly situated,

                          Plaintiffs,
                                                     No. ______________
                     v.
                                                     JURY DEMANDED
TRON FOUNDATION, JUSTIN SUN, and
ZHIQIANG (LUCIEN) CHEN,

                          Defendants.

                              CLASS ACTION COMPLAINT
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 2 of 46




       Plaintiffs Alexander Clifford and Chase Williams, individually and on behalf of all others

similarly situated, bring this action against Defendants TRON Foundation (“TRON”), Justin Sun,

and Zhiqiang (Lucien) Chen. Plaintiffs’ allegations are based upon personal knowledge as to

themselves and their own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other things,

a review of relevant whitepapers, press releases, media reports, and other publicly disclosed reports

and information about Defendants. Plaintiffs believe that substantial additional evidentiary

support will exist for the allegations set forth herein, after a reasonable opportunity for discovery.

Plaintiffs hereby allege as follows:

  I.   INTRODUCTION

       1.       Within the Class Period, which is from June 26, 2017, through the present, TRON

and individual defendants Justin Sun and Zhiqiang (Lucien) Chen (the “Individual Defendants”)

promoted, offered, and sold TRON’s securities, called TRX tokens, throughout the United States,

in violation of federal and state securities laws. Plaintiffs individually and on behalf of investors

who purchased TRX in the United States (the “Class”) bring claims to recover the consideration

paid for the TRX tokens, together with interest thereon, as well as attorneys’ fees and costs.

       2.       A digital token is a type of digital asset that exists on what is called a “blockchain,”

which is essentially a decentralized digital ledger that records transactions. Various digital assets

can reside on blockchains, including cryptocurrencies, such as Bitcoin and Ethereum (both

discussed in greater detail below), as well as so-called “smart contracts” that operate under a set

of predetermined conditions agreed to by users. With smart contracts, the terms of the contract

are automatically carried out by the software underlying the digital tokens (which, as relevant here,

are referred to as “ERC-20 tokens” and exist on the Ethereum blockchain) when the agreed

conditions are met.


                                                   2
             Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 3 of 46




        3.       Certain of these digital tokens are sometimes classified as “utility tokens” and are

associated with particular projects. Their primary purpose is to allow the holder to use or access

the associated project. For example, one private-jet company issues utility tokens to participants

in its membership program, who can then use them to charter flights on the company’s planes. A

utility token presumes a functional network on which the token can be used.

        4.       Other tokens are more speculative, and are referred to as “security tokens,” and like

a traditional security essentially represent one’s investment in a project. Although they take value

from the startup behind the project, they do not give the holder ownership in that startup. Rather,

investors purchase these tokens with the idea that their value will increase in the future as the

network in which the token can be used is expanded based upon the managerial efforts of the issuer

and those developing the project. Because such “security tokens” are properly classified as

securities under federal and state law, the issuers of these tokens, including TRON, were required

to file registration statements with the U.S. Securities and Exchange Commission (“SEC”).

TRON, however, failed to do so. By selling these unregistered tokens to investors, TRON reaped

millions of dollars in profits.

        5.       The scheme worked as follows: First, TRON issued a “whitepaper” to investors

that described in highly technical terms the supposed utility to which TRX would be placed. The

TRON whitepaper, however, omitted the disclosures that securities laws and the SEC have long

deemed essential to investor protections in initial public offerings, including use of “plain English”

to describe the offering; a description of key information and incentives concerning management;

warnings about relying on forward-looking statements; an explanation of how the proceeds from

the offering would be used; and a standardized format that investors could readily follow. Without




                                                   3
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 4 of 46




these critical disclosures, investors in TRX tokens were thus left to fend for themselves—precisely

the opposite of what the securities laws require.

       6.       TRON then sold the TRX tokens to investors through an “initial coin offering” (or

“ICO”). TRON kept 35 percent of the TRX tokens for itself and solicited online exchanges of

digital assets (known as “cryptocurrency exchanges”) to list TRX tokens on their platforms and

encourage purchases by a wide universe of investors. Although TRX was a security, TRON did

not register it as a security with the SEC and did not qualify for an exemption from registration

requirements.

       7.       TRON did not disclose at issuance that TRX was a security. In fact, the TRON

whitepaper expressly stated that “TRX is not a security” and that “owning TRX does not mean

that its owner has been afforded with the proprietary right, controlling right, and/or policy-making

right regarding the TRON platform.” Misleadingly, the whitepaper identified potential “risks after

supervisory regulations are formed.”       This disclaimer merely contemplated potential future

regulations that could impact the status of the TRX offering, indicating the regulations did not

apply at the time:




Investors thus reasonably understood that TRX was not subject, at issuance, to U.S. securities laws.

In addition, TRON further confirmed to investors at issuance that TRX was not a security by failing

to file a registration statement for it with the SEC.



                                                    4
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 5 of 46




       8.       TRON promoted, offered, and sold TRX through generalized solicitations using

statements posted on the Internet and distributed throughout the United States and the rest of the

world, such that TRON offered and sold the securities to Plaintiffs and the general public in the

United States. Although TRON described the TRX tokens as something other than securities, they

were securities. This was not clear to a reasonable investor at purchase, however, and would not

have been reasonably apparent until, at the earliest, April 3, 2019, when the SEC released a detailed

“Framework” to analyze digital assets, indicating that TRX and other similar digital tokens are

“investment contracts” and therefore securities under Section 2 of the Securities Act of 1933 (the

“Securities Act”), 15 U.S.C. § 77b(a)(1). 1 Prior to that time, based on statements of TRON and

the SEC, a reasonable investor would not have concluded that such tokens were securities under

federal and state law. But TRX was a security under the applicable SEC Framework. TRON thus

engaged in transactions that consisted of the solicitation, offer, and sale of securities without

registering them as federal and state laws require for the protection of investors.

       9.       On September 30, 2019, nearly six months after releasing its Framework, the SEC

found that another major issuer of digital tokens, Block.one, which had issued a token called EOS

between June 2017 and June 2018, had likewise violated the Securities Act by selling unregistered

securities to the public. The EOS token was functionally identical to TRX—both tokens were not

described as securities to investors, but are securities under the SEC’s April 2019 Framework. As

a result of an SEC enforcement action, Block.one was required to pay a $24 million fine. 2 The

SEC’s determination that EOS is a security applies with equal force to TRX.


1
  Framework for “Investment Contract” Analysis of Digital Assets, SEC (April 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_ednref1.
2
 Press Release, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered
ICO (Sept. 30, 2019), https://www.sec.gov/news/press-release/2019-202; Block.one, Exchange
Act Release No. 10714, 2019 WL 4793292 (Sept. 30, 2019).


                                                 5
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 6 of 46




          10.   Plaintiffs and the Class are entitled to recover the consideration they paid for the

TRX tokens with interest thereon at the legal rate, or the equivalent in monetary damages plus

interest at the legal rate from the date of purchase.

          11.   In addition, numerous Class members resided, and were present at the time they

traded in TRX tokens, in States that provide their own “Blue Sky” protections for investors,

including the States of Illinois and Texas. 3 Under these laws, investors in Illinois and Texas who

purchased unregistered TRX securities are entitled to rescission, as well as interest thereon,

attorneys’ fees, and costs.

          12.   Accordingly, Plaintiffs individually and on behalf of the Class bring claims to

recover the consideration paid for the TRX tokens, together with interest thereon, as well as

attorneys’ fees and costs.

    II.   PARTIES

          A.    Plaintiffs

          13.   Plaintiff Alexander Clifford is a resident of Chicago, Illinois. Clifford and

members of the Class purchased TRX, an unregistered security, from Illinois during the Class

Period.

          14.   Plaintiff Chase Williams is a resident of Houston, Texas. Williams and members

of the Class purchased TRX, an unregistered security, from Texas during the Class Period.




3
  These “Blue Sky” statutes are so named because they are designed to protect investors from
“speculative schemes which have no more basis than so many feet of blue sky.” Hall v.
Geiger-Jones Co., 242 U.S. 539, 550 (1917) (internal citations omitted). Like the federal securities
laws, Illinois and Texas define “securities” to include “investment contracts,” which has been
interpreted by Illinois and Texas courts at least as broadly as the standard set forth by the Supreme
Court in S.E.C. v. W.J. Howey Co., 328 U.S. 293 (1946).


                                                  6
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 7 of 46




       B. Defendants

       15.      Defendant TRON is an entity formed under the laws of Singapore with offices in

California, Singapore, and Beijing.      TRON is a blockchain-focused software development

company that is currently developing and promoting the TRON blockchain protocol.

       16.      Defendant Justin Sun is a co-founder of TRON. He resides in San Francisco,

California.

       17.      Defendant Zhiqiang (Lucien) Chen is a co-founder of TRON and the former Chief

Technology Officer (“CTO”) of TRON. He resides in San Francisco, California.

III.   JURISDICTION AND VENUE

       18.      Jurisdiction of this Court is founded upon 28 U.S.C. § 1331 because the Complaint

asserts claims under Sections 5, 12(a)(1), and 15 of the Securities Act, 15 U.S.C. §§ 77e, 77l(a)(1),

77o. This Court further has jurisdiction over the Securities Act claims pursuant to Section 22 of

the Securities Act, 15 U.S.C. § 77v.

       19.      This Court has jurisdiction over the statutory claims of violations under 815 Ill.

Comp. Stat. Ann. 5/13 pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.

§1367(a).

       20.      This Court has personal jurisdiction over Defendants as a result of acts of

Defendants occurring in or aimed at the State of New York in connection with Defendants’ offer

or sale of unregistered securities.

       21.      Venue is proper pursuant to 15 U.S.C. § 77v(a) in that this is a district wherein one

or more defendants is found or transacts business or where the offer or sale of TRX tokens took

place. In 2018 and 2019, TRX representatives, including Justin Sun, attended and spoke at

conferences in which they touted TRX, including in this district. For example, in May 2019, Justin




                                                  7
          Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 8 of 46




Sun attended and spoke at the Consensus Conference, one of the biggest crypto-asset conferences

of the year, in New York City.

IV.     FACTUAL ALLEGATIONS

        A. The First Cryptocurrency: Bitcoin

        22.       A cryptocurrency is a digital asset designed to work as a medium of exchange or a

store of value or both. Cryptocurrencies leverage a variety of cryptographic principles to secure

transactions, control the creation of additional units, and verify the transfer of the underlying

digital assets.

        23.       Bitcoin was the world’s first decentralized cryptocurrency. It is also the largest and

most popular cryptocurrency, with a market capitalization of approximately $126 billion. Bitcoin

spawned a market of other cryptocurrencies that, together with Bitcoin, have a current market

capitalization of $192 billion. (The term “bitcoin” can refer to both a computer protocol and a unit

of exchange. Accepted practice is to use the term “Bitcoin” to label the protocol and software, and

the term “bitcoin” to label the units of exchange.)

        24.       At its core, Bitcoin is a ledger that tracks the ownership and transfer of every bitcoin

in existence. This ledger is called the blockchain.

        25.       Blockchains act as the central technical commonality across most cryptocurrencies.

While each blockchain may be subject to different technical rules and permissions based on the

preferences of its creators, they are typically designed to achieve the similar goal of

decentralization.

        26.       Accordingly, blockchains are generally designed as a framework of incentives that

encourages some people to do the work of validating transactions while allowing others to take

advantage of the network. In order to ensure successful validation, those completing the validation

are also required to solve a “Proof of Work” problem by expending computational resources,


                                                     8
          Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 9 of 46




which has the effect of making the blockchain more accurate and secure. For Bitcoin, those who

validate the blockchain transactions and solve the “Proof of Work” program are rewarded with

newly minted bitcoin. This process is colloquially referred to as “mining.”

       27.     Mining is one method by which an individual can acquire cryptocurrencies like

Bitcoin. A second and more common manner is to obtain cryptocurrencies from someone else.

This is often accomplished by acquiring it through an online “cryptocurrency exchange.” Online

cryptocurrency exchanges are one place to purchase Bitcoin and other cryptocurrencies. These

exchanges are similar to traditional exchanges in that they provide a convenient marketplace to

match buyers and sellers of virtual currencies.

       28.     In   April   2013,    there   were     only   seven   cryptocurrencies    listed   on

coinmartketcap.com, a popular website that tracks the cryptocurrency markets. As of this filing,

the site monitors more than 2,000 cryptocurrencies.

       29.     For a time, Bitcoin was the only cryptocurrency available on exchanges. As

cryptocurrencies grew in popularity, exchanges began listing other cryptocurrencies as well, and

trading volumes expanded. In early 2013, daily Bitcoin trading volumes hovered between $1

million and $25 million. By the end of 2017, daily Bitcoin trading volumes ranged between $200

million and $3.8 billion.

       B. Ethereum

       30.     Ethereum is the second-most popular cryptocurrency, with a market capitalization

of approximately $16 billion. The Ethereum blockchain functions similarly to the Bitcoin

blockchain insofar as its miners act as the validators of the network. Miners of the Ethereum

blockchain are paid for their services in the form of newly minted ether. (The term “Ethereum”

refers to the open software platform built on top of the Ethereum blockchain, while the term “ether”




                                                  9
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 10 of 46




is the unit of account used to exchange value within the Ethereum “ecosystem,” i.e., the overall

network of individuals using Ethereum or participating in the development of its network.)

       31.       Unlike Bitcoin’s blockchain, Ethereum was designed to enable “smart contract”

functionality.   A smart contract is a program that verifies and enforces the negotiation or

performance of a contract. Smart contracts can be self-executing and self-enforcing, which

theoretically reduces the transaction costs associated with traditional contracting.

       32.       As an example of how a smart contract works, consider a situation where two

people want to execute a hedging contract. They each put up $1,000 worth of ether. They agree

that, after a month, one of them will receive back $1,000 worth of ether at the dollar exchange rate

at that time, while the other receives the rest of the ether. The rest of the ether may or may not be

worth more than it was at the beginning of the month.

       33.       A smart contract enables these two people to submit the ether to a secure destination

and automatically distribute the ether at the end of the month without any third-party action. The

smart contract self-executes with instructions written in its code which get executed when the

specified conditions are met.

       34.       In order to enable widespread adoption and standardized protocols for smart

contracts, the Ethereum community has created certain out-of-the box smart contracts called

Ethereum Request for Comments (“ERCs”).

       35.       An ERC is an application standard for a smart contract. Anyone can create an ERC

and then seek support for that standard. Once an ERC is accepted by the Ethereum community, it

benefits Ethereum users because it provides for uniform transactions, reduced risk, and efficient

processes. The most widespread use of ERCs is to allow individuals to easily launch and create

new digital tokens.




                                                  10
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 11 of 46




       C. ERC-20 Tokens

       36.     ERC-20 is an application standard that the creator of Ethereum, Vitalik Buterin,

first proposed in 2015. ERC-20 is a standard that allows for the creation of smart-contract tokens

on the Ethereum blockchain, known as “ERC-20 tokens.”

       37.     ERC-20 tokens are built on the Ethereum blockchain, and therefore they must be

exchanged on it. Accordingly, ERC-20 tokens are functionally different than cryptocurrencies like

Bitcoin and Ethereum because they do not operate on an independent blockchain.

       38.     ERC-20 tokens all function similarly by design—that is, they are compliant with

the ERC-20 application standard. Some properties related to ERC-20 tokens are customizable,

such as the total supply of tokens, the token’s ticker symbol, and the token’s name. All ERC-20

tokens transactions, however, occur over the Ethereum blockchain; none of them operates over its

own blockchain.

       39.     ERC-20 tokens are simple and easy to deploy. Anyone with a basic understanding

of Ethereum can use the ERC-20 protocol to create her own ERC-20 tokens, which she can then

distribute and make available for purchase. Even people without any technical expertise can have

their own ERC-20 token created for them, which can then be marketed to investors.

       D. The Advent Of The “ICO”

       40.     Between 2014 and 2016, Bitcoin’s price fluctuated between $200 and $800. During

this same time frame, ether’s price fluctuated between roughly $1 and $10.

       41.     By the end of 2016, interest in cryptocurrencies began to accelerate, with prices

growing at a rate historically unprecedented for any asset class. Over the course of 2017 alone,

bitcoin’s price increased from approximately $1,000 to approximately $20,000. Ethereum’s

growth was even more startling. On January 1, 2017, Ethereum was trading at approximately $8




                                               11
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 12 of 46




per ether. Approximately one year later, it was trading at over $1,400 per ether—a return of

approximately 17,000 percent over that period.

       42.     Seeking to capitalize on the growing enthusiasm for cryptocurrencies, many

entrepreneurs sought to raise funds through initial coin offerings, or ICOs, including ICOs for

newly created ERC-20 tokens, such as the TRX token. Many of these issuers improperly chose

not to register their securities offerings with the SEC in order to save money and not “open their

books” to the SEC, even though investors thereby were denied access to critical information they

would have received from an SEC-registered offering. As a result, investors, including investors

in TRX, were denied access to important information before making their investment decision.

       43.     In the case of TRX, the initial offering occurred over a three-day period, with 40

billion (or 40 percent of the total supply) of TRX tokens sold, raising approximately $70 million.

Investors would explore the various cryptocurrency exchanges and social media sites that

published active and upcoming ICOs. Many of these postings encouraged trading in TRX for

profit. As one poster explained: “We hit 1 bil market cap. Surely its getting recognition. Lots of

them made such good profit already and will cash out. I bought [at] .007 [dollars / TRX] yesterday

and already doubled up, so its never late for new investors. I m holding till 1$ at least!”

       44.     Between 2017 and 2018, nearly $20 billion was raised through ICOs. None of these

ICOs was registered with the SEC. Of the approximately 800 ICOs launched between 2017 and

2018, the vast majority were issued using the ERC-20 protocol.

       45.     Like most ICOs, ERC-20 ICOs were typically announced and promoted through

public online channels. Issuers, including TRON, typically released a “whitepaper” describing the

project and terms of the ICO. These whitepapers advertised the sale of tokens or coins through

the ICO. They typically advertised the creation of a “new blockchain architecture.”




                                                 12
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 13 of 46




       46.        The whitepapers typically contained vastly less information than a registration

statement filed with the SEC would have included. For example, whitepapers did not include a

“plain English” description of the offering; a description of important information and incentives

concerning management; warnings about relying on forward-looking statements; an explanation

of how the proceeds from the offering would be used; or a standardized format that investors could

readily follow.

       47.        When tokens were sold through an ERC-20 ICO, the issuer usually asserted that

such tokens entitled their holders to certain rights related to a venture underlying the ICO, such as

the right to use certain services provided by the issuer. In almost all cases, these tokens could also

be traded, thereby giving investors a reasonable expectation of profits to be derived from the

entrepreneurial or managerial efforts of others (that is, the people operating the issuer whose efforts

will impact the value of those tokens on the secondary market).

       48.        These tokens were frequently listed on cryptocurrency exchanges, where they were

bought and sold using other cryptocurrencies (such as Bitcoin or Ethereum) or traditional

currencies such as the U.S. dollar.

       E. TRON Solicited And Sold The TRX Token Through Both An ICO And Through
          Subsequent Sales On Cryptocurrency Exchanges

       49.        In June 2017, TRON published the first version of the “TRON whitepaper.”

Casting the TRON protocol as an attempt to “heal the Internet,” the whitepaper described the

protocol as “the blockchain’s entertainment system of free content, in which TRX, TRON’s coin,

is circulated.” The whitepaper asserted that, through TRX, content providers would no longer

need to pay high fees to centralized platforms such as Google Play and Apple’s App Store.

       50.        TRX was launched through use of the ERC-20 protocol. At launch, 100 billion

tokens were created through use of the ERC-20 protocol.



                                                  13
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 14 of 46




       51.    TRON retained approximately 35 percent of those tokens. TRON sold 15 percent

of the tokens in what TRON described as a “private offering.” TRON used 10 percent of the

tokens to pay Peiwo Huanle Technology, an initial TRON supporter.

       52.    The remaining 40 percent of the token were sold during TRX’s ICO, which TRON

organized and ran. Over its three-day ICO, from August 31 to September 2, 2017, TRON raised

approximately $70 million in proceeds.

       53.    The TRON ICO was promoted on unregistered cryptocurrency exchanges,

including Binance:




       54.    TRON promoted and advertised TRX tokens in the United States. In 2017 and

2018, TRX representatives, including Justin Sun and Lucien Chen, attended and spoke at

numerous conferences in which they touted TRX, including in New York City and San Francisco,

California.


                                            14
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 15 of 46




        F. Investors Would Not Reasonably Have Understood Prior To April 3, 2019, At
           The Earliest, That TRX Was A Security

        55.     TRON and its promoters made numerous statements that would have led a

reasonable investor to conclude that the tokens sold in its ICO were not securities.

        56.     As an initial matter, TRON’s whitepapers stated that “TRX is not a security” and

that “owning TRX does not mean that its owner has been afforded with the proprietary right,

controlling right, and/or policy-making right regarding the TRON platform.” The whitepaper then

stated expressly, “TRX does not belong to any of the following categories: (a) currency of any

type; (b) securities; (c) stock rights of a legal entity; (d) stocks, bonds, bills, warrants, certificates,

investment contract, or other instruments affording similar rights.” Further, TRON failed to

register its offering of TRX with the SEC, thus further confirming to investors that TRX was not

a security.

        57.     Misleadingly, TRON also promoted itself as being similar to Bitcoin, which is not

a security nor required to be registered with the SEC. The TRON whitepaper asserted, for

example, that its “distributed user registration mechanism is as secure as Bitcoin”; “the number of

blocks generated per hour is automatically set by the system, which is similar to the Bitcoin

network”; and “[s]imilar to Bitcoin, [t]he [TRON] market is based on blockchain and trade in

virtual currency.”

        58.     Similarly, TRON’s founder, Justin Sun, promoted TRON’s offerings as similar to

and “better than” Ethereum. For example, in multiple tweets, Sun touted TRON as being “better

than” ETH, which, unlike TRX, is not a security. Sun has named himself the “Ethereum killer”

and further promoted TRON over Ethereum by announcing on Twitter that he wanted to create a

fund to “rescue” developers working on Ethereum (and EOS) “from the collapse of their platform




                                                    15
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 16 of 46




as long as those developers migrate . . . to #TRON. #TRX.” Sun also has tweeted that TRON is

“100x faster than #ETH” and that TRON “100% guarantee[s] better user experience!”

       59.     At the time of the TRX ICO, TRON took advantage of the market’s lack of

understanding and awareness concerning how cryptocurrencies worked. In the face of promises

that TRX would be “similar to Bitcoin,” and “better than” Ethereum, and considering the new

technology at issue and TRON’s other statements, many investors were understandably unaware

that TRX tokens had fundamentally different features than other cryptocurrencies, which the SEC

has determined are not securities. Moreover, the TRON whitepaper was ambiguous about how

TRON would use the proceeds, stating only that “the ‘profit’ earned by the Foundation is deemed

surplus and will be kept as outlays for other activities instead of being distributed among its

members.”

       60.     This messaging was repeated to the media by TRON and its executives. Sun, in a

November 2017 interview, suggested that the TRX token would be used for “enabling this content

ecosystem” that TRON created, giving the impression the TRX was a utility token that was worth

purchasing for its functionality.

       61.     Prior to April 3, 2019, when the SEC released its Framework, it was therefore

unclear to a reasonable investor that TRX was a security. On June 14, 2018, for example, the

Director of the Corporation Finance Division, William H. Hinman, explained that “the ICOs I am

seeing, strictly speaking, the token—or coin or whatever the digital information packet is called—

all by itself is not a security.” On May 2, 2018, Commissioner Hester Peirce similarly expressed

her view that not “all ICOs must be deemed securities offerings.” Commissioner Peirce identified

numerous open questions that issuers like TRX emphasized when arguing ERC-20 tokens are not

securities, such as the utility of the TRX token in an incomplete or partially complete network.




                                                16
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 17 of 46




       62.     Other thought leaders in the space, such as the lawfully registered broker-dealer

Coinbase, opined in late 2016 that “we have considered the question of whether issuance of a

Blockchain Token prior to the existence of a system would constitute a security. We have not

found conclusive law on the subject, but believe that the better view is that a non-security

Blockchain Token does not become a security merely because the system as to which it has rights

has not yet been created or completed.”

       63.     As recently as January 15, 2019, a news article discussing the listing of TRX on the

OKCoin exchange stated, “Tron Is Not A Security.” The article then quoted that exchange’s

founder as saying, “We do not have an ATS or a broker-dealer license, so we cannot facilitate the

trading of securities. We made sure that TRX is used today as a utility. That there is a use case,

that it passes the Howey Test, kind of laid out by the prior rulings of an SEC case, that’s the best

we have.”

       64.     In sum, before the SEC issued its Framework on April 3, 2019, a reasonable

investor would not have concluded that ERC-20 tokens like the TRX token were generally

securities subject to the securities laws. On the contrary, they were confronted with representations

both from token issuers and from cryptocurrency discussions that would have led them reasonably

to believe they were not investing in securities.

       G. The TRX Tokens Are Securities

       65.     TRX tokens are securities because they constituted an investment of money in a

common enterprise with a reasonable expectation of profits to be derived from the efforts of others.

At issuance, as described above, it was not clear that the TRX tokens were securities as defined

under federal and state securities laws. TRON acted as if the TRX tokens were not securities, for

example, by not ensuring that a registration statement was filed with the SEC, which would have




                                                    17
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 18 of 46




provided important disclosures to investors of the risks inherent in these investments, including

their speculative nature.

       66.     Moreover, TRON misleadingly compared TRX to Bitcoin in its whitepaper. The

distinction between Bitcoin and Ethereum, on the one hand, and digital tokens, such as TRX, on

the other, was material to investors, including in evaluating whether TRX is a security. When the

Bitcoin and Ethereum systems were created, only a tiny fraction of the underlying cryptocurrency

units was in existence. As a result, increases in bitcoin and ether could occur at a fixed rate over

time, such as from mining.       The growth of Bitcoin and Ethereum thus occurs through a

decentralized process as numerous users engage in mining and other efforts to build the ecosystem.

       67.     By contrast, TRON issued nearly all of the TRX tokens at issuance, at very little

economic cost to TRON’s founders. The creation of TRX tokens thus occurred through a

centralized process, in contrast to Bitcoin and Ethereum. This, however, would not have been

apparent at issuance to a reasonable investor. Rather, it was only after the passage of time and

disclosure of additional information about the issuer’s intent, process of management, and success

in allowing decentralization to arise that a reasonable purchaser could know that he or she had

acquired a security. Purchasers were thereby misled into believing that TRX was something other

than a security, when it was a security.

       68.     Within the last year, however, the SEC has clarified, pursuant to its statutorily

delegated authority, and with the benefit of labor-intensive research and investigations, that many

ERC-20 tokens, including TRX, were securities. On April 3, 2019, as noted above, the SEC

published a “Framework for ‘Investment Contract’ Analysis of Digital Assets,” in which it

“provided a framework for analyzing whether a digital asset is an investment contract and whether

offers and sales of a digital asset are securities transactions.” Among the most significant




                                                18
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 19 of 46




statements therein is the SEC’s description of how to analyze the various facts surrounding ICOs

in determining whether a given digital asset, like TRX, is a security. Under application of the

Framework, the Tokens were securities at issuance.

        69.     In the Framework, the SEC cautioned potential issuers: “If you are considering an

Initial Coin Offering, sometimes referred to as an ‘ICO,’ or otherwise engaging in the offer, sale,

or distribution of a digital asset, you need to consider whether the U.S. federal securities laws

apply.” The SEC explained the basics of the Howey test:

                The U.S. Supreme Court’s Howey case and subsequent case law
                have found that an “investment contract” exists when there is the
                investment of money in a common enterprise with a reasonable
                expectation of profits to be derived from the efforts of others. The
                so-called “Howey test” applies to any contract, scheme, or
                transaction, regardless of whether it has any of the characteristics of
                typical securities. The focus of the Howey analysis is not only on the
                form and terms of the instrument itself (in this case, the digital asset)
                but also on the circumstances surrounding the digital asset and the
                manner in which it is offered, sold, or resold (which includes
                secondary market sales). Therefore, issuers and other persons and
                entities engaged in the marketing, offer, sale, resale, or distribution
                of any digital asset will need to analyze the relevant transactions to
                determine if the federal securities laws apply.

        Investors who bought TRX tokens invested money or other valuable consideration, such

as bitcoin and ether, in a common enterprise—TRON. Investors had a reasonable expectation of

profit based upon TRON’s efforts, including, among other things, TRON obtaining listing of TRX

tokens on various cryptocurrency exchanges.

                a.      TRX Token Purchasers Invested Money

        70.     Investors in TRX tokens made an investment of money or other valuable

consideration for purposes of Howey. The SEC Framework states: “The first prong of the Howey

test is typically satisfied in an offer and sale of a digital asset because the digital asset is purchased




                                                   19
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 20 of 46




or otherwise acquired in exchange for value, whether in the form of traditional (or fiat) currency,

another digital asset, or other type of consideration.”

       71.        Investors invested traditional and other digital currencies, such as bitcoin and ether,

to purchase the TRX tokens. TRX tokens were listed on many cryptocurrency exchanges, and

those cryptocurrency exchanges permitted investors to purchase TRX with bitcoin and ether.

                  b.     TRX Token Investors Participated In A Common Enterprise

       72.        The SEC Framework states: “In evaluating digital assets, we have found that a

‘common enterprise’ typically exists.” This is “because the fortunes of digital asset purchasers

have been linked to each other or to the success of the promoter’s efforts.”

       73.        The TRX tokens are no different. Investors were passive participants in the TRX

token ICO and the profits of each investor were intertwined with those of both TRON and of other

investors. TRON was responsible for supporting TRX, pooled investors’ assets, and controlled

those assets. TRON also retained a significant stake in TRX, thus sharing in the profits and risk

of the venture.

       74.        To this effect, TRON asserted that it set up an organization structure “to ensure the

reasonable use of fund and resources to promote openness, justice and transparency; to constantly

advance the rapid growth of the TRON protocol . . . and to attract more institutions, companies,

and organizations to enter the open-source TRON ecosystem.” TRON depicted this structure with

the following organizational chart:




Accordingly, investors in TRX participated in a common enterprise by purchasing the token.


                                                    20
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 21 of 46




               c. TRX Token Investors Purchased The Tokens With A Reasonable
                  Expectation Of Profit From Owning Them

       75.     As to “reasonable expectation of profits,” the SEC Framework states: “A purchaser

may expect to realize a return through participating in distributions or through other methods of

realizing appreciation on the asset, such as selling at a gain in a secondary market.”

       76.     Investors in the TRX tokens, including Plaintiffs and the Class, made their

investment with a reasonable expectation of profits. The TRX token was sold to investors prior to

a network or “ecosystem” on which it could be used being fully developed.

       77.     Alluding to the “AP” (the “Active Participant”), which is the promoter, sponsor, or

other third party that “provides essential managerial efforts that affect the success of the

enterprise”), the Framework identifies a series of factually intense questions underscoring both the

time the SEC had spent considering these issues and the challenges a layperson would face in

analyzing whether a digital asset constitutes a security. In particular, the Framework lays out a

number of characteristics to assess whether the “reasonable expectation of profits” element is met

with respect to whether digital assets (such as TRX) thereby satisfy the Howey test:

       The more the following characteristics are present, the more likely it is that there is
       a reasonable expectation of profit:

       •       The digital asset gives the holder rights to share in the enterprise’s income
               or profits or to realize gain from capital appreciation of the digital asset.
               o       The opportunity may result from appreciation in the value of the
                       digital asset that comes, at least in part, from the operation,
                       promotion, improvement, or other positive developments in the
                       network, particularly if there is a secondary trading market that
                       enables digital asset holders to resell their digital assets and realize
                       gains.
               o       This also can be the case where the digital asset gives the holder
                       rights to dividends or distributions.
       •       The digital asset is transferable or traded on or through a secondary market
               or platform, or is expected to be in the future.




                                                 21
    Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 22 of 46




•       Purchasers reasonably would expect that an AP’s efforts will result in
        capital appreciation of the digital asset and therefore be able to earn a return
        on their purchase.
•       The digital asset is offered broadly to potential purchasers as compared to
        being targeted to expected users of the goods or services or those who have
        a need for the functionality of the network.
        o       The digital asset is offered and purchased in quantities indicative of
                investment intent instead of quantities indicative of a user of the
                network. For example, it is offered and purchased in quantities
                significantly greater than any likely user would reasonably need, or
                so small as to make actual use of the asset in the network
                impractical.
•       There is little apparent correlation between the purchase/offering price of
        the digital asset and the market price of the particular goods or services that
        can be acquired in exchange for the digital asset.
•       There is little apparent correlation between quantities the digital asset
        typically trades in (or the amounts that purchasers typically purchase) and
        the amount of the underlying goods or services a typical consumer would
        purchase for use or consumption.
•       The AP has raised an amount of funds in excess of what may be needed to
        establish a functional network or digital asset.
•       The AP is able to benefit from its efforts as a result of holding the same
        class of digital assets as those being distributed to the public.
•       The AP continues to expend funds from proceeds or operations to enhance
        the functionality or value of the network or digital asset.
•       The digital asset is marketed, directly or indirectly, using any of the
        following:
        o       The expertise of an AP or its ability to build or grow the value of the
                network or digital asset.
        o       The digital asset is marketed in terms that indicate it is an investment
                or that the solicited holders are investors.
        o       The intended use of the proceeds from the sale of the digital asset is
                to develop the network or digital asset.
        o       The future (and not present) functionality of the network or digital
                asset, and the prospect that an AP will deliver that functionality.
        o       The promise (implied or explicit) to build a business or operation as
                opposed to delivering currently available goods or services for use
                on an existing network.
        o       The ready transferability of the digital asset is a key selling feature.




                                           22
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 23 of 46




               o      The potential profitability of the operations of the network, or the
                      potential appreciation in the value of the digital asset, is emphasized
                      in marketing or other promotional materials.
               o      The availability of a market for the trading of the digital asset,
                      particularly where the AP implicitly or explicitly promises to create
                      or otherwise support a trading market for the digital asset.
       78.     The SEC Framework clarifies that investors purchased the TRX tokens with a

reasonable expectation of profits.

       79.     Defendants represented to potential investors that the TRX tokens would increase

in value. Tron’s whitepaper stated, “Through TRON’s official token, TRX, users can easily

achieve value distribution, payment, and settlement of content.” A whitepaper also stated that

because of TRON’s model “community members will be encouraged to hold TRX for a long term,

which will maximize the long-term value of TRON.”

       80.     TRON echoed these promises of profit in its social media presence. On October 2,

2017, for example, TRON retweeted Sun’s statement that TRX was now a top 57 cryptocurrency,

adding that the token was headed “[t]o the moon!”

       81.     As recently as January 2020, Sun was quoted touting TRON’s value in connection

with TRON’s partnership with Samsung: “First, phones, then what? Soon we might partner with

any company in the world – no matter the size. This means more people and more countries seeing

that we can bring the blockchain to everyone.” Accordingly, investors in the TRX token had a

reasonable expectation of profit.

               d. Investors Expected Profits From The TRX Tokens To Be Derived From
                  The Managerial Efforts Of Issuers

       82.     The SEC Framework provides that the “inquiry into whether a purchaser is relying

on the efforts of others focuses on two key issues: Does the purchaser reasonably expect to rely on

the efforts of an [Active Participant]? Are those efforts ‘the undeniably significant ones, those




                                                23
            Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 24 of 46




essential managerial efforts which affect the failure or success of the enterprise,’ as opposed to

efforts that are more ministerial in nature?”

       83.      The SEC explained in its April 2019 Framework, further underlining the depth of

study the agency had devoted to the matter over the years and the complexity of such legal analysis

from the perspective of a reasonable investor, that the more of the following characteristics that

are present, “the more likely it is that a purchaser of a digital asset is relying on the ‘efforts of

others’”:

       •        An [“Active Participant” or “AP”] is responsible for the development,
                improvement (or enhancement), operation, or promotion of the network,
                particularly if purchasers of the digital asset expect an AP to be performing
                or overseeing tasks that are necessary for the network or digital asset to
                achieve or retain its intended purpose or functionality.
                o       Where the network or the digital asset is still in development
                        and the network or digital asset is not fully functional at the
                        time of the offer or sale, purchasers would reasonably expect
                        an AP to further develop the functionality of the network or
                        digital asset (directly or indirectly). This particularly would
                        be the case where an AP promises further developmental
                        efforts in order for the digital asset to attain or grow in value.
       •        There are essential tasks or responsibilities performed and expected to be
                performed by an AP, rather than an unaffiliated, dispersed community of
                network users (commonly known as a “decentralized” network).
       •        An AP creates or supports a market for, or the price of, the digital asset.
                This can include, for example, an AP that: (1) controls the creation and
                issuance of the digital asset; or (2) takes other actions to support a market
                price of the digital asset, such as by limiting supply or ensuring scarcity,
                through, for example, buybacks, “burning,” or other activities.
       •        An AP has a lead or central role in the direction of the ongoing development
                of the network or the digital asset. In particular, an AP plays a lead or central
                role in deciding governance issues, code updates, or how third parties
                participate in the validation of transactions that occur with respect to the
                digital asset.
       •        An AP has a continuing managerial role in making decisions about or
                exercising judgment concerning the network or the characteristics or rights
                the digital asset represents including, for example:




                                                   24
    Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 25 of 46




        o      Determining whether and how to compensate persons
               providing services to the network or to the entity or entities
               charged with oversight of the network.
        o      Determining whether and where the digital asset will trade.
               For example, purchasers may reasonably rely on an AP for
               liquidity, such as where the AP has arranged, or promised to
               arrange for, the trading of the digital asset on a secondary
               market or platform.
        o      Determining who will receive additional digital assets and
               under what conditions.
        o      Making or contributing to managerial level business
               decisions, such as how to deploy funds raised from sales of
               the digital asset.
        o      Playing a leading role in the validation or confirmation of
               transactions on the network, or in some other way having
               responsibility for the ongoing security of the network.
        o      Making other managerial judgements or decisions that will
               directly or indirectly impact the success of the network or
               the value of the digital asset generally.
•       Purchasers would reasonably expect the AP to undertake efforts to promote
        its own interests and enhance the value of the network or digital asset, such
        as where:
        o      The AP has the ability to realize capital appreciation from
               the value of the digital asset. This can be demonstrated, for
               example, if the AP retains a stake or interest in the digital
               asset. In these instances, purchasers would reasonably
               expect the AP to undertake efforts to promote its own
               interests and enhance the value of the network or digital
               asset.
        o      The AP distributes the digital asset as compensation to
               management or the AP’s compensation is tied to the price of
               the digital asset in the secondary market. To the extent these
               facts are present, the compensated individuals can be
               expected to take steps to build the value of the digital asset.
        o      The AP owns or controls ownership of intellectual property
               rights of the network or digital asset, directly or indirectly.
        o      The AP monetizes the value of the digital asset, especially
               where the digital asset has limited functionality.




                                         25
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 26 of 46




       84.     Shifting its focus to the numerous facts bearing on the nature of the digital asset at

issue, the SEC explained still further:

       Although no one of the following characteristics of use or consumption is
       necessarily determinative, the stronger their presence, the less likely the Howey test
       is met:

       •       The distributed ledger network and digital asset are fully developed and
               operational.
       •       Holders of the digital asset are immediately able to use it for its intended
               functionality on the network, particularly where there are built-in incentives
               to encourage such use.
       •       The digital assets’ creation and structure is designed and implemented to
               meet the needs of its users, rather than to feed speculation as to its value or
               development of its network. For example, the digital asset can only be used
               on the network and generally can be held or transferred only in amounts that
               correspond to a purchaser’s expected use.
       •       Prospects for appreciation in the value of the digital asset are limited. For
               example, the design of the digital asset provides that its value will remain
               constant or even degrade over time, and, therefore, a reasonable purchaser
               would not be expected to hold the digital asset for extended periods as an
               investment.
       •       With respect to a digital asset referred to as a virtual currency, it can
               immediately be used to make payments in a wide variety of contexts, or acts
               as a substitute for real (or fiat) currency.
               o       This means that it is possible to pay for goods or services
                       with the digital asset without first having to convert it to
                       another digital asset or real currency.
               o       If it is characterized as a virtual currency, the digital asset
                       actually operates as a store of value that can be saved,
                       retrieved, and exchanged for something of value at a later
                       time.
       •       With respect to a digital asset that represents rights to a good or service, it
               currently can be redeemed within a developed network or platform to
               acquire or otherwise use those goods or services. Relevant factors may
               include:
               o       There is a correlation between the purchase price of the
                       digital asset and a market price of the particular good or
                       service for which it may be redeemed or exchanged.
               o       The digital asset is available in increments that correlate with
                       a consumptive intent versus an investment or speculative
                       purpose.


                                                 26
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 27 of 46




               o       An intent to consume the digital asset may also be more
                       evident if the good or service underlying the digital asset can
                       only be acquired, or more efficiently acquired, through the
                       use of the digital asset on the network.
       •       Any economic benefit that may be derived from appreciation in the value
               of the digital asset is incidental to obtaining the right to use it for its intended
               functionality.
       •       The digital asset is marketed in a manner that emphasizes the functionality
               of the digital asset, and not the potential for the increase in market value of
               the digital asset.
       •       Potential purchasers have the ability to use the network and use (or have
               used) the digital asset for its intended functionality.
       •       Restrictions on the transferability of the digital asset are consistent with the
               asset’s use and not facilitating a speculative market.
       •       If the AP facilitates the creation of a secondary market, transfers of the
               digital asset may only be made by and among users of the platform.
       85.     Purchasers of pre-functional tokens, such as TRX, necessarily rely on the

managerial efforts of others to realize value from their investments. The success of these

managerial efforts in developing the networks on which these tokens will operate is the primary

factor in their price, that is, until such tokens transition into being functional utility tokens. The

TRX token was a security at issuance because profits from TRX would be derived primarily from

the managerial efforts of TRON in developing the associated network on which TRX would

function, rather than having its profit derived from market forces of supply and demand, such as

might affect the price of a commodity such as gold (or Bitcoin).

       86.     This dependency, however, on the managerial efforts of TRON was not apparent at

issuance to a reasonable investor. Considering the limited available information about how TRX

was designed and intended to operate, if such an investor were even able to interpret the relevant

law at the time, a reasonable investor lacked sufficient bases to conclude whether TRX was a

security until the platform at issue, and its relevant “ecosystem,” had been given time to develop.

In the interim, the investor lacked the facts necessary to conclude—let alone formally allege in



                                                   27
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 28 of 46




court—that the token she had acquired was a security. It was only after the passage of some

significant amount of time, and only with more information about TRON’s intent, process of

management, and lack of success in allowing decentralization to arise, that an investor could

reasonably determine that a token that was advertised as something other than a security was a

security all along.

       87.     Investors’ profits in TRX tokens were to be derived from the managerial efforts of

others, specifically TRON and its co-founders and development teams. TRX token investors relied

on the managerial and entrepreneurial efforts of TRON and their executive and development teams

to manage and develop the projects funded by the TRX ICO.

       88.     Indeed, both Sun and Chen’s biographies were featured in the TRON whitepaper

and were held out to be integral parts of the success of TRX. In the whitepaper, Sun’s expertise

and credentials in cryptocurrency projects are highlighted, as is his “Global Shaper” award he was

given at the 2014 Davos Forum. Similarly, the Whitepaper touts Chen’s credentials, highlighting

his “capabilities of developing million-level system architecture . . . advertising algorithms . . .

[and] team management.”

       89.     TRON also released press statements designed to highlight its success and lead

investors to believe that they would benefit from the successes the company had experienced,

placing front and center the efforts of Sun and Chen. In August 2017, TRON’s twitter account

retweeted an article featuring Sun in Forbes’s 30 under 30. On November 21, 2017, TRON’s

twitter retweeted an interview with Sun. In that interview, Sun described the qualifications of

himself, Chen, and other partners as being able to “make a big difference.” A January 2018 press

release by TRON touted recent advancement but also showed a photograph of Justin Sun before




                                                28
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 29 of 46




quoting him as saying that this advance was a “vital node in TRON’s development history. But

this won’t be an end.”

       90.     Under this Framework, however complex the resolution of the issue would strike a

reasonable investor, TRX satisfies most if not all of the factors the SEC described as relevant to

its determination that a digital asset is a security. TRON created TRX tokens from thin air. TRON

represented that it would develop an ecosystem (i.e., the overall network of individuals using TRX

or participating in the development of its network) that would increase the value of TRX tokens.

Plaintiffs and the Class reasonably expected TRON to provide significant managerial efforts, to

develop and improve the TRX ecosystem, to develop and sustain a supportive network, and to

secure listings at exchanges through which TRX tokens could be traded or liquidated. And TRON

represented that it would provide significant managerial efforts to achieve these objectives and

make the issued ERC-20 token a success.

       H.      The SEC Has Concluded That Tokens Such As TRX Are Securities

       91.     On September 30, 2019, the SEC found that another issuer of a similar digital token,

Block.one, had violated the Securities Act through its unregistered sale to U.S. investors of a token

called EOS. EOS, like TRX, was a digital token that was not marketed to investors as a security,

but—by application of the SEC’s Framework—was a security in that it constituted an investment

of money in a common enterprise with a reasonable expectation of profits to be derived from the

efforts of others. Notably, the SEC enforcement action occurred over two years after Block.one

began selling EOS to the public, further underscoring the complexity of these issues for lay

investors.

       92.     In arriving at its determination that the EOS token was a security, the SEC reached

the following conclusions:




                                                 29
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 30 of 46




       •       “Companies that offer or sell securities to US investors must comply with the
               securities laws, irrespective of the industry they operate in or the labels they place
               on the investment products they offer.”

       •       “Block.one did not provide ICO investors the information they were entitled to as
               participants in a securities offering.”

       •       “[EOS] Tokens were securities under the federal securities laws”

       •       “A purchaser in the offering of [EOS] Tokens would have had a reasonable
               expectation of obtaining a future profit based upon Block.one’s efforts, including
               its development of the EOSIO software and its promotion of the adoption and
               success of EOSIO and the launch of the anticipated EOSIO blockchains.”

       •       “Block.one violated Sections 5(a) and 5(c) of the Securities Act by offering and
               selling these securities without having a registration statement filed or in effect
               with the Commission or qualifying for an exemption from registration.”

       As a result of the SEC’s enforcement action, Block.one consented to a settlement whereby

it would pay $24 million to the SEC. The SEC’s recent conclusion—that EOS was a security—

applies with equal force to TRX.

       I.      The Class Has Suffered Significant Damages From Defendants’ Actions

       93.     The TRX tokens today are worth far less than the price Plaintiffs and the Class paid

for them. As a direct result of Defendants’ issuance, promotion, and sale of unregistered securities,

Plaintiffs and the Class—many of whom are retail investors who lack the technical and financial

sophistication necessary to have evaluated the risks associated with their investments in the TRX

token—have suffered significant damages in an amount to be proven at trial.

       94.     Indeed, the price of TRX has dropped more than 95 percent from its 2018 high. To

the extent Plaintiffs and the Class still hold any TRX tokens, they hereby demand rescission and

make any necessary tender of the TRX tokens.




                                                 30
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 31 of 46




     V.          CLASS ALLEGATIONS

       95.       Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23 and seeks

certification of the following Class: All persons who purchased TRX Tokens, which were first

sold on or about June 26, 2017. The Class Period is thus June 26, 2017 through the present.

       96.       The Class excludes individuals subject to any enforceable arbitration clause

contained in any of the purchase agreements executed in connection with the TRX ICO. The Class

includes all other individuals who purchased TRX tokens, including those individuals who

purchased TRX tokens in sales made through online cryptocurrency exchanges.

       97.       Excluded from the Class are Defendants, their officers and directors, and members

of their immediate families or their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.

       98.       Plaintiffs reserve the right to amend the Class definition if investigation or

discovery indicate that the definition should be narrowed, expanded, or otherwise modified.

          99.    The members of the Class are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiffs at this time, but it

is believed to be in the tens of thousands.

          100.   Members of the Class are readily ascertainable and identifiable. Members of the

Class may be identified by publicly accessible blockchain ledger information and records

maintained by Defendants or its agents. They may be notified of the pendency of this action by

electronic mail using a form of notice customarily used in securities class actions.

          101.   Plaintiffs’ claims are typical of the claims of the Class members as all Class

members are similarly affected by Defendants’ respective wrongful conduct in violation of the

laws complained of herein. Plaintiffs do not have any interest that is in conflict with the interests

of the members of the Class.


                                                   31
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 32 of 46




       102.    Plaintiffs and members of the Class sustained damages from Defendants’ common

course of unlawful conduct based upon the loss in market value of the TRX token.

       103.    Plaintiffs have fairly and adequately protected, and will continue to fairly and

adequately protect, the interests of the members of the Class and have retained counsel competent

and experienced in class actions and securities litigation. Plaintiffs have no interests antagonistic

to those of the Class.

       104.    Common questions and answers of law and fact exist as to all Class members and

predominate over any questions solely affecting individual members of the Class, including but

not limited to the following:

       •       Whether TRX is a security under federal and state law;

       •       Whether TRON failed to register TRX as a security under applicable federal and

               state law;

       •       Whether TRON offered or sold TRX to members of the Class;

       •       Whether the members of the Class suffered damages as a result of Defendants’

               conduct in violation of federal and state law; and

       •       Whether the Class members are entitled to recover the monies they paid thereunder.

       105.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by some of the individual Class members may be relatively small, the expense

and burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them.

       106.    There will be no difficulty in the management of this action as a class action.




                                                 32
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 33 of 46




                                   FIRST CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
                            Sections 5 and 12(a)(1) of the Securities Act
                                             (TRON)

          107.   Plaintiffs reallege the allegations above.

          108.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

cause to be carried through the mails or in interstate commerce, by any means or instruments of

transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

77e(a).

          109.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

directly or indirectly, to make use of any means or instruments of transportation or communication

in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed as to such

security, or while the registration statement is the subject of a refusal order or stop order or (prior

to the effective date of the registration statement) any public proceeding or examination under

section 77h of this title.” Id. § 77e(c).

          110.   When issued, the TRX tokens were securities within the meaning of Section 2(a)(1)

of the Securities Act, 15 U.S.C. § 77b(a)(1). TRON promoted, solicited or sold purchases of TRX

tokens from Plaintiffs and members of the Class. TRON thus directly or indirectly made use of

means or instruments of transportation or communication in interstate commerce or of the mails,

to offer to sell or to sell securities, or to carry or cause such securities to be carried through the

mails or in interstate commerce for the purpose of sale or for delivery after sale. No registration



                                                   33
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 34 of 46




statements have been filed with the SEC or have been in effect with respect to any of the offerings

alleged herein.

       111.       Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

offers or sells a security in violation of section 77e of this title . . . shall be liable, subject to

subsection (b), to the person purchasing such security from him, who may sue either at law or in

equity in any court of competent jurisdiction, to recover the consideration paid for such security

with interest thereon, less the amount of any income received thereon, upon the tender of such

security, or for damages if he no longer owns the security.” Id. § 77l(a)(1).

       112.       Accordingly, TRON has violated Sections 5(a), 5(c), and 12(a)(1) of the Securities

Act, 15 U.S.C. §§ 77e(a), 77e(c), and 77l(a)(1).

       113.       Plaintiffs and the Class seek rescissory damages with respect to purchases of TRX

Tokens within the last three years and within one year from when an investor could adequately

plead that an TRX token is a security. Id. § 77m.

                                   SECOND CAUSE OF ACTION
                              Control Person Liability for Violations of
                             Sections 5 and 12(a)(1) of the Securities Act
                                           (Sun and Chen)

       114.       Plaintiffs reallege the allegations above.

       115.       This Count is asserted against the Individual Defendants for violations of Section

15 of the Securities Act, 15 U.S.C. § 77o.

       116.       Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

TRON and its employees, and to cause TRON to engage in the wrongful conduct complained of




                                                    34
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 35 of 46




herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful solicitation of purchases of TRX tokens.

       117.    The Individual Defendants had and have the power to direct or cause the direction

of the management and policies of TRON.

       118.    The Individual Defendants, separately or together, had sufficient influence to have

caused TRON to solicit transactions of securities.

       119.    The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, TRON’s solicitation of securities.

       120.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Class for rescission

and/or damages suffered.

                                THIRD CAUSE OF ACTION
                            Unregistered Offer and Sale of Securities
                                 815 Ill. Comp. Stat. Ann. 5/13
                                            (TRON)

       121.    Plaintiffs reallege the allegations above.

       122.    The Illinois Securities Law of 1953 requires securities to be registered prior to their

sale in Illinois. 815 Ill. Comp. Stat. Ann. 5/5. The statute provides that any sale of an unregistered

security is “voidable at the election of the purchaser,” and “the issuer, controlling person,

underwriter, dealer or other person by or on behalf of whom said sale was made, and each

underwriter, dealer, internet portal, or salesperson who shall have participated or aided in any way

in making the sale, and in case the issuer, controlling person, underwriter, dealer, or internet portal

is a corporation or unincorporated association or organization, each of its officers and directors (or

persons performing similar functions) who shall have participated or aided in making the sale,”

are jointly and severally liable to each purchaser “for the full amount paid, together with interest



                                                  35
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 36 of 46




from the date of payment for the securities sold at the rate of the interest or dividend stipulated in

the securities sold (or if no rate is stipulated, then at the rate of 10 percent per annum) less any

income or other amounts received by the purchaser on the securities, upon offer to tender to the

seller or tender into court of the securities sold” except that, if the securities were sold, the amount

is reduced by “any amounts received by the purchaser for or on account of the disposition of the

securities.” Id. 5/13(A)(1)-(2).

        123.    When issued, the TRX tokens were securities within the meaning of 815 Ill. Comp.

Stat. Ann. 5/2.1. TRON was the issuer of the TRX tokens sold to Plaintiffs and the members of

the Class. The TRX tokens were neither registered as required under the Illinois Securities Law

of 1953 nor subject to any exemption from registration.

        124.    Sale of the TRX tokens occurred in the State of Illinois.

        125.    Accordingly, TRON, as the issuer of unregistered securities that were sold in

Illinois, has violated the Illinois Securities Law of 1953.

        126.    Neither Plaintiffs nor any Class member has failed, within 15 days from the date of

receipt thereof, to accept an offer to repurchase any TRX tokens purchased by them for a price

equal to the full amount paid therefor plus interest thereon and less any income thereon.

        127.    Plaintiffs learned that the sale was voidable under Illinois law within six months

prior to the filing of this Complaint. Prior to filing this Complaint, Plaintiffs have provided to

TRON, by certified mail in a properly addressed envelope with adequate postage affixed and

deposited in the mail, notice of their election to rescind, on behalf of themselves and the Class, the

purchase of any TRX tokens they hold, which thereby satisfies the statutory requirement that notice

of the election to rescind “shall be given by the purchaser within 6 months after the purchaser shall

have knowledge that the sale of the securities to him or her is voidable, to each person from whom




                                                  36
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 37 of 46




recovery will be sought, by registered mail or certified mail, return receipt requested, addressed to

the person to be notified at his or her last known address with proper postage affixed, or by personal

service.” 815 Ill. Comp. Stat. Ann. 5/13(B).

       128.    Plaintiffs and Class members who own the TRX tokens seek the full amount paid

for any TRX tokens issued by TRON in the last three years, together with interest from the date of

payment for the TRX tokens at the rate of the interest or dividend stipulated in the securities sold

(or if no rate is stipulated, then at the rate of 10 percent per annum) less any income or other

amounts received by the purchaser on the securities, together with costs, reasonable attorneys’ fees

and expenses, and all other remedies available to them.

       129.    Plaintiffs and Class members who no longer own the TRX tokens seek equivalent

rescissory damages for any TRX tokens issued by TRON in the last three years, less any amounts

received by the purchaser for or on account of the disposition of such tokens, together with costs,

reasonable attorneys’ fees and expenses, and all other remedies available to them.

                             FOURTH CAUSE OF ACTION
            Control Person Liability for Unregistered Offer and Sale of Securities
                               815 Ill. Comp. Stat. Ann. 5/13
                                       (Sun and Chen)

       130.    Plaintiffs reallege the allegations above.

       131.    The Illinois Securities Law of 1953 requires securities to be registered prior to their

sale in Illinois. 815 Ill. Comp. Stat. Ann. 5/5. The statute provides that any sale of an unregistered

security is “voidable at the election of the purchaser,” and “the issuer, controlling person,

underwriter, dealer or other person by or on behalf of whom said sale was made, and each

underwriter, dealer, internet portal, or salesperson who shall have participated or aided in any way

in making the sale, and in case the issuer, controlling person, underwriter, dealer, or internet portal

is a corporation or unincorporated association or organization, each of its officers and directors (or



                                                  37
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 38 of 46




persons performing similar functions) who shall have participated or aided in making the sale,”

are jointly and severally liable to each purchaser “for the full amount paid, together with interest

from the date of payment for the securities sold at the rate of the interest or dividend stipulated in

the securities sold (or if no rate is stipulated, then at the rate of 10 percent per annum) less any

income or other amounts received by the purchaser on the securities, upon offer to tender to the

seller or tender into court of the securities sold” except that, if the securities were sold, the amount

is reduced by “any amounts received by the purchaser for or on account of the disposition of the

securities.” Id. 5/13(A)(1)-(2).

        132.    When issued, the TRX tokens were securities within the meaning of 815 Ill. Comp.

Stat. Ann. 5/2.1. TRON was the issuer of the TRX tokens sold to Plaintiffs and the members of

the Class. The TRX tokens were neither registered as required under the Illinois Securities Law

of 1953 nor subject to any exemption from registration.

        133.    Sale of the TRX tokens occurred in the State of Illinois.

        134.    Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts was, at the time of the wrongs alleged

herein, a controlling person on behalf of whom the sale of the unregistered tokens issued by TRON

was made, or officers or directors (or persons performing similar functions) who shall have

participated or aided in making the sale of the unregistered tokens issued by TRON.

        135.    Accordingly, the Individual Defendants, as persons who were controlling persons

on behalf of whom the sale of the unregistered tokens issued by TRON was made, or officers or

directors (or persons performing similar functions) who shall have participated or aided in making

the sale of the unregistered tokens issued by TRON, have violated the Illinois Securities Law of

1953 through the sale of the unregistered tokens issued by TRON.




                                                  38
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 39 of 46




       136.    Neither Plaintiffs nor any Class member has failed, within 15 days from the date of

receipt thereof, to accept an offer to repurchase any TRX tokens purchased by them for a price

equal to the full amount paid therefor plus interest thereon and less any income thereon.

       137.    Plaintiffs learned that the sale was voidable under Illinois law within six months

prior to the filing of this Complaint. Prior to filing this Complaint, Plaintiffs have provided to the

Individual Defendants, by certified mail in a properly addressed envelope with adequate postage

affixed and deposited in the mail, notice of their election to rescind, on behalf of themselves and

the Class, the purchase of any TRX tokens they hold, which thereby satisfies the statutory

requirement that notice of the election to rescind “shall be given by the purchaser within 6 months

after the purchaser shall have knowledge that the sale of the securities to him or her is voidable, to

each person from whom recovery will be sought, by registered mail or certified mail, return receipt

requested, addressed to the person to be notified at his or her last known address with proper

postage affixed, or by personal service.” Id. 5/13(B).

       138.    Plaintiffs and Class members who own the TRX tokens seek the full amount paid

for any TRX tokens issued by TRON in the last three years, together with interest from the date of

payment for the TRX tokens at the rate of the interest or dividend stipulated in the securities sold

(or if no rate is stipulated, then at the rate of 10 percent per annum) less any income or other

amounts received by the purchaser on the securities, together with costs, reasonable attorneys’ fees

and expenses, and all other remedies available to them.

       139.    Plaintiffs and Class members who no longer own the TRX tokens seek equivalent

rescissory damages for any TRX tokens issued by TRON in the last three years, less any amounts

received by the purchaser for or on account of the disposition of such tokens, together with costs,

reasonable attorneys’ fees and expenses, and all other remedies available to them.




                                                 39
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 40 of 46




                                FIFTH CAUSE OF ACTION
                           Unregistered Offer and Sale of Securities
                               Tex. Rev. Civ. Stat. art. 581-33
                                          (TRON)

       140.    Plaintiffs reallege the allegations above.

       141.    The Texas Securities Act forbids the offer or sale of unregistered securities. Tex.

Rev. Civ. Stat. art. 581-7(A)(1). Any person who unlawfully offers or sells an unregistered

security “is liable to the person buying the security from him, who may sue either at law or in

equity for rescission or for damages if the buyer no longer owns the security.” Id. art. 581-

33(A)(1).

       142.    When issued, the TRX tokens were securities within the meaning of Tex. Rev. Civ.

Stat. art. 581-4(A). TRON sold or solicited purchases of the TRX tokens to Plaintiffs and members

of the Class. The TRX tokens were neither registered as required under the Texas Securities Act

nor subject to any exemption from registration.

       143.    The TRX tokens were offered or sold in the State of Texas, including without

limitation through solicitations directed to Texas and received in Texas.

       144.    Accordingly, TRON has violated the Texas Securities Act through TRON’s sale of

unregistered securities.

       145.    Neither Plaintiffs nor any Class members have received a rescission offer to refund

the consideration paid for the TRX tokens that also meets the requirements of Tex. Rev. Civ. Stat.

Ann. art. 581-33(I).

       146.    Plaintiffs and Class members who own TRX tokens hereby make any necessary

tender and seek the consideration paid for any TRX tokens purchased in the last three years plus

interest thereon at the legal rate from the date of payment, less the amount of any income received




                                                  40
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 41 of 46




on the TRX tokens, costs, and reasonable attorneys’ fees if the Court finds that the recovery would

be equitable; together with all other remedies available to them.

       147.    Plaintiffs and Class members who no longer own TRX tokens seek damages for

purchases of TRX tokens in the last three years, in the amount of the consideration the buyer paid

for the TRX tokens plus interest thereon at the legal rate from the date of payment by the buyer,

less the greater of: (i) the value of the TRX tokens at the time the buyer disposed of them plus the

amount of any income the buyer received on the TRX tokens; or (ii) the actual consideration

received for the TRX tokens at the time the buyer disposed of them plus the amount of any income

the buyer received on the TRX tokens; together with costs, reasonable attorneys’ fees if the Court

finds that the recovery would be equitable, and all other remedies available to them.

                               SIXTH CAUSE OF ACTION
            Control Person Liability for Unregistered Offer and Sale of Securities
                              Tex. Rev. Civ. Stat. art. 581-33
                                       (Sun and Chen)

       148.    Plaintiffs reallege the allegations above.

       149.    Every person who directly or indirectly controls a seller liable under the Texas

Securities Act for unlawfully selling unregistered securities is jointly and severally liable with and

to the same extent as the seller, unless the controlling person “sustains the burden of proof that he

did not know, and in the exercise of reasonable care could not have known, of the existence of the

facts by reason of which the liability is alleged to exist.” Tex. Rev. Civ. Stat. art. 581-33(F).

       150.    When issued, the TRX tokens were securities within the meaning of Tex. Rev. Civ.

Stat. art. 581-4(A). TRON sold or solicited purchases of the TRX tokens to Plaintiffs and members

of the Class. The TRX tokens were neither registered as required under the Texas Securities Act

nor subject to any exemption from registration.




                                                  41
         Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 42 of 46




        151.   The TRX tokens were offered or sold in the State of Texas, including without

limitation through solicitations directed to Texas and received in Texas.

        152.   Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of TRON and its employees, and to cause TRON to engage in the

wrongful conduct complained of herein. Each Individual Defendant had and exercised the power

and influence to cause the unlawful sales of unregistered securities as described herein.

        153.   Accordingly, the Individual Defendants, as persons who indirectly or directly

controlled TRON, have violated the Texas Securities Act through TRON’s sale of unregistered

securities.

        154.   Neither Plaintiffs nor any Class members have received a rescission offer to refund

the consideration paid for the TRX tokens that also meets the requirements of Tex. Rev. Civ. Stat.

Ann. art. 581-33(I).

        155.   Plaintiffs and Class members who own TRX tokens hereby make any necessary

tender and seek the consideration paid for any TRX tokens purchased in the last three years plus

interest thereon at the legal rate from the date of payment, less the amount of any income received

on the TRX tokens, costs, and reasonable attorneys’ fees if the Court finds that the recovery would

be equitable; together with all other remedies available to them.

        156.   Plaintiffs and Class members who no longer own TRX tokens seek damages for

purchases of TRX tokens in the last three years, in the amount of the consideration the buyer paid

for the TRX tokens plus interest thereon at the legal rate from the date of payment by the buyer,

less the greater of: (i) the value of the TRX tokens at the time the buyer disposed of them plus the




                                                42
          Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 43 of 46




amount of any income the buyer received on the TRX tokens; or (ii) the actual consideration

received for the TRX tokens at the time the buyer disposed of them plus the amount of any income

the buyer received on the TRX tokens; together with costs, reasonable attorneys’ fees if the Court

finds that the recovery would be equitable, and all other remedies available to them.

                                    PRAYER FOR RELIEF

   157.        On behalf of themselves and the Class, Plaintiffs request relief as follows:

               (a) That the Court determines that this action may be maintained as a class action,

                  that Plaintiffs be named as Class Representatives of the Class, that the

                  undersigned by named as Lead Class Counsel of the Class, and direct that notice

                  of this action be given to Class members;

               (b) That the Court enter an order declaring that Defendants’ actions, as set forth in

                  this Complaint, violate the federal and state laws set forth above;

               (c) That the Court award Plaintiffs and the Class damages in an amount to be

                  determined at trial;

               (d) That the Court issue appropriate equitable and any other relief against

                  Defendants to which Plaintiffs and the Class are entitled;

               (e) That the Court award Plaintiffs and the Class pre- and post-judgment interest

                  (including pursuant to statutory rates of interest set under state law);

               (f) That the Court award Plaintiffs and the Class their reasonable attorneys’ fees

                  and costs of suit; and

               (g) That the Court award any and all other such relief as the Court may deem just

                  and proper under the circumstances.




                                                43
           Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 44 of 46




                                           JURY TRIAL

   158.          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully demand a

         trial by jury for all claims.



Dated:       April 3, 2020
             New York, New York


                                               Respectfully submitted,

            /s/ Philippe Z. Selendy              /s/ Kyle W. Roche
            Philippe Z. Selendy                  Kyle W. Roche
            Jordan A. Goldstein                  Edward Normand
            Michelle Foxman                      Velvel (Devin) Freedman (pro hac pending)
            Mitchell Nobel                       Jordana L. Haviv
            SELENDY & GAY, PLLC                  ROCHE CYRULNIK
            1290 Sixth Avenue, 17th Floor            FREEDMAN LLP
            New York, NY 10104                   99 Park Avenue, 19th Floor
            pselendy@selendygay.com              New York, NY 10016
            jgoldstein@selendygay.com            kyle@rcfllp.com
            mfoxman@selendygay.com               tnormand@rcfllp.com
            mnobel@selendygay.com                vel@rcfllp.com
                                                 jhaviv@rcfllp.com




                                                 44
          Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 45 of 46



                                        CERTIFICATION OF
                               SECURITIES CLASS ACTION COMPLAINT

        I, Alexander Clifford, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:
        1.       I have reviewed the complaint filed herein (the “Complaint”), and have authorized the
filing of a similar complaint and a lead plaintiff motion on my behalf.
        2.       I did not purchase the securities at issue in the Complaint at the direction of my counsel
or in order to participate in any private action arising under the Securities Act of 1933 (the “Securities
Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).
        3.       I am willing to serve as a representative party on behalf of the class (the “Class”) as
defined in the Complaint, including providing testimony at deposition and trial, if necessary.
        4.       During the Class Period (as defined in the Complaint), I purchased and/or sold the
unregistered securities Tron (“TRX”)
        5.       During the three-year period preceding the date of this Certification, I have not sought to
serve as a representative party on behalf of a class in any private action arising under the Securities Act or
the Exchange Act.
        6.       I will not accept any payment for serving as a representative party on behalf of the Class
beyond my pro rata share of any possible recovery, except for an award, as ordered by the court, for
reasonable costs and expenses (including lost wages) directly relating to my representation of the Class.
        7.       I understand that executing this Certification is not a prerequisite to participation in this
Class Action as members of the Class.


                                                                             _______________________
                                                                             Alexander Clifford
                                                                             Chicago, Illinois
          Case 1:20-cv-02804-VSB Document 1 Filed 04/03/20 Page 46 of 46



                                        CERTIFICATION OF
                               SECURITIES CLASS ACTION COMPLAINT

        I, Chase Williams, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:
        1.       I have reviewed the complaint filed herein (the “Complaint”), and have authorized the
filing of a similar complaint and a lead plaintiff motion on my behalf.
        2.       I did not purchase the securities at issue in the Complaint at the direction of my counsel
or in order to participate in any private action arising under the Securities Act of 1933 (the “Securities
Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).
        3.       I am willing to serve as a representative party on behalf of the class (the “Class”) as
defined in the Complaint, including providing testimony at deposition and trial, if necessary.
        4.       During the Class Period (as defined in the Complaint), I purchased and/or sold the
unregistered securities: Tron (“TRX”).
        5.       During the three-year period preceding the date of this Certification, I have not sought to
serve as a representative party on behalf of a class in any private action arising under the Securities Act or
the Exchange Act.
        6.       I will not accept any payment for serving as a representative party on behalf of the Class
beyond my pro rata share of any possible recovery, except for an award, as ordered by the court, for
reasonable costs and expenses (including lost wages) directly relating to my representation of the Class.
        7.       I understand that executing this Certification is not a prerequisite to participation in this
Class Action as members of the Class.


                                                                             _______________________
                                                                             Chase Williams
                                                                             Houston, Texas
